      Case 2:17-cr-01301-DJH Document 53 Filed 02/12/19 Page 1 of 5




 1   Matthews Law Firm
     3100 W. Ray Road, Suite 201
 2   Chandler, AZ 85226
 3   (480) 207-5959 phone
     (480) 718-8329 fax
 4
 5   Kristina Sitton Matthews, #023467
     E-mail: kristina@matthewslawaz.com
 6
     Attorney for Defendant
 7
                   IN THE UNITED STATES DISTRICT COURT
 8
                              DISTRICT OF ARIZONA
 9
10   United States of America,                    No. 2:17-cr-01301-DJH
11               Plaintiff,
                                             MOTION FOR DOWNWARD
12        vs.                              DEPARTURE AND SENTENCING
                                                 MEMORANDUM
13   Elias Bermudez,
14               Defendant.
15
16
          Defendant Elias Bermudez, through undersigned counsel, submits the
17
     following Motion for Downward Departure and Sentencing Memorandum in
18
     advance of his Sentencing currently set for February 20, 2019. The following
19
     Memorandum of Points and Authorities supports this request.
20
          Respectfully submitted: February 12, 2019.
21
                                        By:   s/Kristina Matthews
22
                                               Kristina Matthews
23                                             Attorney for Defendant
24
25
26
27
                                          1
28
       Case 2:17-cr-01301-DJH Document 53 Filed 02/12/19 Page 2 of 5




 1                  MEMORANDUM OF POINTS AND AUTHORITIES

 2      I.          FACTS

 3            Defendant Elias Bermudez is charged via Indictment in this case with

 4   27 counts of Aiding in the Preparation of False Tax Returns. Mr. Bermudez

 5   accepted a plea agreement wherein he admitted assisting others in
 6   preparing false tax returns by adding dependents who were ineligible in
 7   attempts to garner tax refunds for them. Mr. Bermudez is 68 years old and
 8   has two prior felony convictions: one from 1987 and one from 1994. Mr.
 9   Bermudez successfully completed probation in the first case and served a
10   prison term followed by a successful term of supervised release in the
11   second.
12            The probation department calculated Mr. Bermudez’s offense level at
13   a 15. Coupled with a criminal history category of I, this results in a
14   recommended range of imprisonment of 18-24 months.
15      II.         APPLICABLE LAW
16            Pursuant to 18 U.S.C. 3553(a), the Court “shall impose a sentence
17   sufficient, but not greater than necessary” to comply with the following
18
     purposes after considering the history and characteristics of the defendant
19
     and the nature and circumstances of the offense:
20
              (A)    to reflect the seriousness of the offense, to promote respect
21
                     for the law, and to provide just punishment for the offense;
22
              (B)    to afford adequate deterrence to criminal conduct;
23
              (C)    to protect the public from further crimes of the defendant;
24
              (D)    to provide the defendant with needed educational or
25
                     vocational training, medical care, or other correctional
26
                     treatment in the most effective manner.
27
                                               2
28
       Case 2:17-cr-01301-DJH Document 53 Filed 02/12/19 Page 3 of 5




 1          In United States v. Booker, the United States Supreme Court decided

 2   that the Constitution mandated that the Sentencing Guidelines be advisory

 3   and subsequent decisions by the Supreme Court (Rita, Gall, and Kimbrough,

 4   supra) have made it clear that after calculating and considering the

 5   appropriate range under the Sentencing Guidelines, the Court is free to
 6   impose a sentence consistent with the factors set forth in §3553 but outside
 7   the strictures of the Guidelines.
 8   III.   SENTENCING ARGUMENT
 9          In this case, a probation disposition would satisfy the factors set forth
10   in 18 U.S.C. § 3553.
11          A. Nature and Circumstances of the Offense
12          The nature and circumstances of this offense are serious, in that the
13   offense admitted is a felony for which the guidelines suggest a period of
14   incarceration. However, an offense level of 15 is relatively low compared
15   with others.
16          B. History and Characteristics of the Defendant
17             1. Motion for Downward Departure or Variance – U.S.S.G. §5H1.1
18
            Mr. Bermudez asks that the Court consider a downward departure or
19
     variance due to his advanced age and physical condition. As stated above,
20
     Mr. Bermudez is nearly 70 years old. He recently had to undergo surgery on
21
     his knee and struggles to walk as a result. This combination would make
22
     him particularly vulnerable in a prison population.
23
               2. Other considerations
24
            Mr. Bermudez also asks this Court to consider that he has had no
25
     contact with the law since his last conviction in 1994. Moreover, his
26
     successful completion of probation and supervised release in those cases
27
                                             3
28
       Case 2:17-cr-01301-DJH Document 53 Filed 02/12/19 Page 4 of 5




 1   suggests that he is amenable to supervision. Undersigned counsel has

 2   assisted Mr. Bermudez in some capacity for over 2 years. During that time,

 3   he has complied with all court orders, appeared as directed, and maintained

 4   gainful employment. All of these factors prove that Mr. Bermudez is willing

 5   and able to be successfully supervised without a need for incarceration.
 6         C. Sentencing Considerations
 7         A probation sentence or a sentence that includes home detention in
 8   lieu of prison would satisfy the factors set forth in 18 U.S.C. §3553(a). Only
 9   one year of supervised release is permitted if the Court imposes a term of
10   incarceration. Up to 5 years of supervision is available should the Court
11   decide probation is appropriate. A longer period of probation, during which
12   time Mr. Bermudez would have to comply or face a term of imprisonment up
13   to 3 years, would ensure protection of the public, take into account Mr.
14   Bermudez’s age and physical condition, and provide adequate deterrence. It
15   would also give the Court oversight into making sure Mr. Bermudez is
16   complying with any restitution order.
17      III.   CONCLUSION
18
           Based on the foregoing, Mr. Bermudez requests that this Court
19
     impose a sentence of probation rather than a term of imprisonment.
20
           Respectfully submitted: February 12, 2019.
21
22                                        By:    s/Kristina Matthews
23                                                Kristina Matthews
                                                  Attorney for Defendant
24
25
26
27
                                             4
28
       Case 2:17-cr-01301-DJH Document 53 Filed 02/12/19 Page 5 of 5




 1   Copy of the foregoing transmitted
     by ECF for filing February 12, 2019, to:
 2
 3   CLERK’S OFFICE
     United States District Court
 4   Sandra Day O’Connor Courthouse
 5   401 W. Washington
     Phoenix, Arizona 85003
 6
 7   ANDREW STONE
     BRIDGET MINDER
 8
     Assistant U.S. Attorneys
 9
10
11   By:_s/Kristina Matthews
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           5
28
